
	

115 S3469 IS: To provide for the inclusion on the Vietnam Veterans Memorial of the names for the crew members of the U.S.S. Frank E. Evans killed on June 3, 1969.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3469
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Toomey (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the inclusion on the Vietnam Veterans Memorial of the names for the crew members of
			 the U.S.S. Frank E. Evans killed on June 3, 1969.
	
	
 1.Inclusion of certain names on the Vietnam Veterans MemorialThe Secretary of Defense shall provide for the inclusion on the Vietnam Veterans Memorial in the District of Columbia of the names of the 74 crew members of the U.S.S. Frank E. Evans killed on June 3, 1969.
		
